Citation Nr: 1117911	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-32 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to an initial compensable rating for temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.H.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1974 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO in Ft. Harrison, Montana, which granted service connection for TMJ and assigned a noncompensable evaluation. 

The Veteran testified at an April 2005 hearing before a Decision Review Officer (DRO) and a May 2006 Travel Board hearing before the undersigned which was held at the RO.  Transcripts of both hearings have been associated with the claims file.

In March 2009 the Board remanded this claim for further development.  It now returns for appellate review. 


FINDING OF FACT

The Veteran's TMJ has been manifested by pain, popping, inter-incisal opening of 41mm, right lateral excursion of 2mm, and left lateral excursion of 6mm.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, and 4.150, Diagnostic Code (DC) 9905 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  For the following reasons, the Board finds that all duty to notify and assist requirements under the VCAA have generally been met, and that any errors in this regard were harmless and nonprejudicial. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The evaluation of the Veteran's TMJ arises from a September 2005 rating decision granting service connection for this disability.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial rating cases.  See id. at 486. 

Because the Veteran's service connection claim for TMJ has been granted, adequate VCAA notice is no longer required.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).  Nevertheless, the Board notes that the Veteran was notified of the first three elements of service connection and VA's and the Veteran's respective responsibilities for obtaining evidence in support of her claim in letters dated in March 2004 and March 2005.  Moreover, a March 2006 letter notified the Veteran of how VA determines the degree of disability and the effective date.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, the Veteran's claim was not prejudiced by the delay as the Veteran had an opportunity to respond with additional argument and evidence before her claim was subsequently readjudicated and a supplemental statement of the case (SSOC) issued in November 2009.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, the Board concludes that the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and private treatment records are in the claims file.  The Veteran has not identified any other outstanding records that she wanted VA to obtain or that she felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA examination was performed most recently in August 2009.  In a September 2009 addendum to the August 2009 examination report, the examiner indicated that the claims file had been review and reported the range of motion measurements of the Veteran's jaw.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, examined the Veteran, to include obtaining X-ray studies and making appropriate range of motion measurements, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's TMJ since she was last examined in August 2009.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Procedural Due Process

As noted above, in April 2005 the Veteran testified at a hearing before a DRO and in May 2006 the Veteran testified at a Board hearing before the undersigned.  For the reasons that follow, the Board finds that to the extent there were any deficiencies in the hearings under 38 C.F.R. § 3.103(c)(2) (2010), they constituted harmless error and no prejudice exists.

Under 38 C.F.R. § 3.103(c)(2), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

With respect to explaining the outstanding issues, at the time of the April 2005 RO hearing, the issue was whether the Veteran's TMJ was related to service.  As service connection has been granted for TMJ, any errors on the part of the hearing officer did not affect the outcome of the claim and thus are nonprejudicial.  See Mayfield, 19 Vet. App. at 122.  Thus, further inquiry into whether the hearing officer's duties under 38 C.F.R. § 3.103 were met is not warranted.

The current outstanding issue is whether the Veteran's TMJ meets the criteria for a higher rating.  At the May 2006 Board hearing, the Veteran was explicitly told that her TMJ is evaluated based on range of motion of the jaw.  The Board finds that this explanation satisfied the hearing officer's duty to explain the outstanding issue given that, as discussed in more detail below, DC 9905 is the only relevant diagnostic code applicable to the Veteran's TMJ.  See 38 C.F.R. § 4.150.  

Moreover, even if there were a deficiency with respect to explaining the outstanding issue, the Board finds that the Veteran has not been prejudiced by this error.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA medical examination report, and there was no indication that the appellant had any additional information to submit.  Similarly, in this case the Veteran's claim has been fully developed, to include obtaining the Veteran's VA treatment records and private treatment records and providing an adequate VA medical examination in August 2009 which thoroughly addresses all the issues raised in this claim.  The Veteran has not identified any additional information or evidence relevant to this claim.  Thus, the outcome of this claim has not been affected with respect to any error in explaining the outstanding issue and therefore no prejudice exists.  See id.; see also Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 (2009) (holding that the assessment of whether prejudicial error exists is based on the specific facts of each case); Mayfield, 19 Vet. App. at 122.  

As to the duty to suggest evidence that may have been overlooked, the Veteran did not raise any new issues pertaining to her claim at the hearing.  There is no indication that there is any other outstanding evidence that may have been overlooked.  See Bryant, 23 Vet. App. at 497-98.  Therefore, there was no need to suggest the submission of evidence missing from the record.  See id.  

Accordingly, the Board finds that the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) have been met with respect to the May 2006 Board hearing.  See Bryant, 23 Vet. App. 488.  Any deficiencies in this regard were harmless error.  See id.

The Board also notes that in March 2009 the Board remanded this claim for further development.  Specifically, the agency of original jurisdiction (AOJ) was instructed to provide a VA examination addressing the current severity of the Veteran's TMJ and then readjudicate the claim on the merits.  As discussed above, an adequate VA examination was provided in September 2009 which is responsive to the Board's remand directives.  The claim was then readjudicated and an SSOC issued in November 2009.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As such, the Board finds that all due process requirements have been satisfied and that the Board may proceed with appellate review.

III. Increased Rating

The Veteran contends that she is entitled to an initial compensable rating for her service-connected TMJ.  For the reasons that follow, the Board concludes that a rating of 10 percent, but no higher, is warranted throughout the course of this appeal. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

The Board notes that the Court has distinguished a new claim for an increased rating of a service-connected disability from a case where the veteran expresses dissatisfaction with an initial rating of a disability that has just been service- connected.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the latter case, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  Id.  

The Veteran's TMJ has been evaluated under DC 9905.  See 38 C.F.R. § 4.149.  Diagnostic Code 9905 provides that a rating of 10 percent is assigned with range of lateral excursion from 0 to 4 mm or for inter-incisal range of 31 to 40 mm.  A rating of 20 percent is assigned with inter-incisal range of 21 to 30 mm.  A rating of 30 percent is assigned with inter-incisal range of 11 to 20 mm.  A rating of 40 percent is assigned with inter-incisal range of 0 to 10 mm.  Id.  Ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Id. (Note).  

At a July 2002 VA examination performed in connection with this claim, the Veteran stated that her TMJ symptoms were episodic and consisted of popping in the joint and pain at the insertion of the masseter muscle.  On examination, there was no limitation of motion of the mandible.  The Veteran was able to open her mouth a maximum of 55mm with lateral excursions of 10mm to both sides.  However, these movements were accompanied by some popping and also pain.  

The September 2009 VA examination report reflects that the Veteran's jaw had a maximum inter-incisal opening of 41mm, maximum right lateral excursion of 2mm, and maximum left lateral excursion of 6mm.  The Veteran was diagnosed with temporomandibular disorder which was mild to moderate in severity.

At the April 2005 RO hearing and May 2006 Board hearing, the Veteran stated that her TMJ symptoms range from mild to severe and can affect her ability to eat and sometimes to talk.  

Based on the Veteran's maximum lateral excursion of 2mm at the September 2009 VA examination, the Board finds that a 10 percent rating is warranted under DC 9905 for lateral excursion from 0 to 4mm.  See 38 C.F.R. § 4.149.  Although the Veteran was found to have no limitation of motion of the mandible at the July 2002 VA examination, the Board finds that the 10 percent rating is warranted throughout the pendency of this appeal.  In this regard, the July 2002 VA examination report reflects that movement of the mandible was accompanied by popping and pain.  Moreover, the Veteran has stated that her TMJ fluctuates in severity, which suggests that on some days it may be easier to open her mouth than on other days.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that a 10 percent rating is warranted throughout the pendency of this claim.  See 38 C.F.R. §§ 3.102; 4.3. 

The Board has considered the applicability of other diagnostic codes.  Diagnostic Code 9900 pertains to chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus. Diagnostic Codes 9908 and 9909 address loss of the condyloid process.  Diagnostic Codes 9910 and 9910 concern loss of the hard palate.  Diagnostic Code 9913 pertains to loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Evaluations under DC 9913 apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  38 C.F.R. § 4.149, DC 9913, Note.  Diagnostic Codes 9914 and 9915 address loss of the maxilla.  Finally, DC 9916 concerns malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.149.  The Veteran has not stated and there is no medical evidence showing that she has any of the conditions addressed by the above diagnostic codes.  Indeed, clinical findings in the September 2009 VA examination report specifically indicate that the Veteran does not have any of these conditions.  Although the Veteran had several teeth missing, the maxilla and mandible were found to be within normal limits.  The examiner did note moderate alveolar bone loss throughout the remaining mandibular dentition.  However, as noted above, DC 9913 only applies to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.149, DC 9913, Note.  In this regard, the examiner noted that the Veteran did not have tooth loss other than loss due to periodontal disease.  Accordingly, the Board finds that a higher or separate rating is not available under any other diagnostic code. 

The Board acknowledges a July 2003 letter from a private physician stating that the Veteran's TMJ was 30 percent disabling with regard to her total capacity to work.  However, the examiner did not provide any rationale or explanation for this opinion, and therefore it has no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning and is not entitled to any weight if it contains only data and conclusions).  Moreover, the rating to be assigned a disability is a legal determination to be made by VA based on all of the evidence of record, which is applied to the specific rating criteria set forth in the Schedule for Rating Disabilities.  It is not based on the estimate of a medical professional as to the degree to which a condition is disabling when such is made without any regard to the applicable ratings provided by VA or the corresponding criteria.  Thus, a higher rating is not warranted based on the July 2003 letter from the private physician.

The Board notes that the Veteran has also reported experiencing severe spasms associated with her TMJ, which she argues is due to a damaged nerve in her jaw resulting from service.  Specifically, the July 2003 letter from the Veteran's private physician states that the Veteran's TMJ was caused by a severe reaction to the drug Trilafon, which in 1975, during active service, caused her to suffer from a locked and spasmodic jaw.  In this regard, the Board notes that a March 1975 service treatment record reflects that the Veteran reported an inability to open her mouth and was diagnosed with "trismus/muscle spasm of the facial muscles and slurred speech secondary to the administration of Trilafon."  The Veteran was directed to discontinue the medication and was treated with Benadryl administered intravenously.  The service treatment records and post-service treatment records are negative for any recurrence of this reaction and there are no subsequent service treatment records documenting any jaw problems.  The July 2003 letter from the private physician states that although the Veteran's initial drug reaction subsided, she was left with permanent pain, muscle spasm and jaw popping which have been diagnosed as TMJ.  The physician opined that the Veteran reacted so strongly to the drug that she permanently damaged her mandibular joint and possibly a nerve in her jaw.   

At the April 2005 DRO hearing, the Veteran testified that her TMJ symptoms range from mild pain to functional impairment that is totally disabling, at which time all she can do is breath.  In this regard, she explained that her jaw sometimes goes into spasms that trigger "a whole chain of muscle spasms that travel down [her] neck to [her] chest and back."  She stated that she experiences excruciating pain at these times which will completely incapacitate her until the spasms subside.  She stated that the spasms last twenty to thirty minutes and occur about twice a month.  

At the May 2006 Board hearing, the Veteran again testified that she was subject to such severe muscle spasms in the jaw that it "trigger[ed] a chain of events" where the muscle spasms occurred not only in the jaw but also in the neck, chest, and back.  At these times she was not able to function at all and had to wait twenty or thirty minutes to recover.  A witness at the hearing testified that she had been present when the Veteran suffered from these muscle spasms.  

The Board acknowledges the Veteran's contention that her TMJ causes disabling spasms.  However, the Board finds that whether there is a causal relationship between the Veteran's TMJ and her muscle spasms is a determination that is medically complex and thus cannot be made based on lay observation alone.  Rather, it must be made by a person with appropriate medical expertise for such an opinion to be considered competent medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  In this regard, competency is defined as a legal concept determining whether testimony may be heard and considered by the trier of fact.  Layno v, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  By contrast, the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Id.  Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 470.  Here, because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, her opinion that her TMJ causes spasming is not competent evidence and therefore will not be considered by the Board.  See id. at 470-71 (holding that a claimant's incompetent testimony must be excluded from consideration).; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For the reasons that follow, the Board finds that the competent and credible evidence does not show such a relationship.

While the Veteran does not have the appropriate medical expertise to provide a competent opinion as to whether her TMJ causes muscle spasms, she is competent to provide testimony as to the nature and history of her symptoms, as this is a matter within the Veteran's first-hand experience.  See Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-71.  However, the Board does not find it credible that the Veteran suffers spasms as a result of her TMJ.  See Rucker, 10 Vet. App. at 74 (holding that it is for the Board to assess the credibility of evidence); accord Caluza, 7 Vet. App. at 506.  In this regard, the Veteran's private treatment records, as well as a letter from a private treating provider, reflect that the Veteran's spasms have been attributed to orthopedic disabilities.  

Specifically, a November 2001 private treatment record reflects that the Veteran reported spasms in her back.  These spasms were not attributed to TMJ.  

A December 2001 letter from a private treating chiropractor reflects that he had treated the Veteran for thirteen years for spinal and other related nerve problems, particularly in the upper cervical spine.  It was noted that problems in this area had contributed largely to the Veteran's chronic TMJ and neck pain.  Service connection for a disability of the spine was denied in the Board's March 2009 decision and thus to the extent the Veteran's TMJ and associated problems are causally related to the Veteran's cervical spine, a higher rating is not warranted.  A March 2002 private treatment record reflects that the Veteran had fibromyalgia and suffered from spasms in her neck, arms, and upper back.  It was noted in this regard that the Veteran had lower back pain since injuring her sacrum and coccyx in a motor vehicle accident in the 1980's.  

Finally, both the July 2002 VA examination report and the September 2009 VA examination report are negative for findings that the Veteran has spasms associated with her TMJ.  Indeed, the July 2002 VA examination reflects that the Veteran reported her symptoms associated with TMJ, such as pain and popping in her jaw joints, and did not mention spasming.  The Board finds these examinations highly probative as they are based on a thorough review of the claims file and a thorough examination of the Veteran.  Thus, based on the foregoing evidence, the Board does not find it credible that the Veteran's spasms are referable to her TMJ as opposed to other medical conditions such as fibromyalgia and a disability of the back.  Service connection was denied for both of these disabilities in the Board's March 2009 decision.

The Board also notes that a December 2001 letter from a private chiropractor reflects that the Veteran suffers from muscle spasms in her jaw that are "severely disabling."  The chiropractor stated that he believed the Veteran had permanent nerve damage in this area.  The Board finds that this letter has little probative value as it appears to be based solely on the Veteran's reported history rather than any clinical findings.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Indeed, the Veteran's private treatment records do not reflect any complaints of spasming in the jaw.  This letter is outweighed by the March 2002 private treatment record and the other December 2001 letter from a different chiropractor attributing the Veteran's spasms and nerve damage to a disability of the spine, and the July 2002 and September 2009 VA examination reports which do not reflect that the Veteran has spasms resulting from TMJ .  Moreover, the July 2002 VA examination report reflects that the Veteran's TMJ was not due to a nerve disorder and the September 2009 VA examination report indicates that the TMJ was muscular in nature.  Thus, the preponderance of the competent and credible evidence weighs against a finding that the Veteran suffers from spasms or a nerve disorder resulting from or associated with her TMJ.  The Board also finds that the chiropractor's mere statement that the Veteran's TMJ was "severely disabling" has no probative value in the absence of specific findings in this regard.  

Accordingly, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's TMJ.  For the reasons discussed above, there is no competent or credible evidence showing that the Veteran is entitled to a rating in excess of 10 percent at any point during the pendency of this claim.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The Board has also considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

Here, although the Veteran has stated that her TMJ is totally disabling at times due to severe muscle spasms which occur twice a month and last about twenty to thirty minutes at a time, she has never stated and there is no evidence suggesting that she is unable to work by virtue of her TMJ alone.  Moreover, for the reasons discussed above, the Board finds that the Veteran's TMJ is not associated with her muscle spasms.  Accordingly, neither the Veteran nor the evidence of record reasonably raises the question of unemployability due to TMJ.  Therefore, the evaluation of the Veteran's TMJ does not raise the issue of entitlement to TDIU.  See id.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected TMJ is contemplated and reasonably described by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  In this regard, although the Veteran has stated that she suffers from spasms associated with her TMJ, the Board does not find this credible for the reasons discussed above.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's TMJ presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 115.  However, the Board notes that no such related factors have been shown in the evidence of record.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's TMJ meets the criteria for a 10 percent rating.  Consequently, the benefit-of-the-doubt rule applies, and entitlement to a 10 percent rating, but no higher, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55.  The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for TMJ.  See id.  Thus, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent is denied.  Id. 


ORDER

Entitlement to a 10 percent rating, but no higher, is granted for TMJ, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


